Citation Nr: 0527343	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  04-24 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for Service Disabled Veterans' Insurance (RH) 
under Title 38 U.S.C.A. § 1922(a) (West 2002).


REPRESENTATION

Veteran represented by:  Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to 
September 1970.  This case comes to the Board of Veterans' 
Appeals (Board) on appeal of a March 2003 decision of VA's 
Regional Office and Insurance Center (RO&IC) in Philadelphia, 
Pennsylvania, which denied the veteran's claim of eligibility 
for Service Disabled Veterans' Insurance (RH) under 
38 U.S.C.A. § 1922(a) (West 2002).  

In March 2005, the case was remanded to the St. Louis, 
Missouri RO, in order to afford the veteran a videoconference 
hearing before a Veterans Law Judge.  The veteran testified 
at such a hearing before the undersigned in May 2005.  A copy 
of a transcript of the hearing has been associated with the 
claims file.  The case has been returned to the Board for 
further appellate consideration.   


FINDINGS OF FACT

1.  In June 2002, the veteran was granted service connection 
for diabetes mellitus, and assigned a 20 percent rating; in 
subsequent rating decisions, he was granted service 
connection for peripheral neuropathy of the lower 
extremities, with each extremity assigned a 10 percent 
rating, and service connection for bilateral hearing loss, 
with a noncompensable rating.  

2.  The veteran's claim for RH insurance was received within 
two years of a VA award of service connection for a 
disability found to be compensably disabling.

3.  The medical evidence shows that he has nonservice-
connected degenerative arthritis of the knees and other 
areas, and obesity.  

4.  At the time of his RH insurance application, the veteran 
was not in good health, as defined by the applicable VA 
criteria.


CONCLUSION OF LAW

Basic eligibility for entitlement to Service Disabled 
Veterans' Insurance (RH) under 38 U.S.C.A § 1922(a) has not 
been shown.  38 U.S.C.A. § 1922 (West 2002); 38 C.F.R. § 8.0 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Matter

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted prior to the veteran's appeal.  See 
VCAA Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
provisions of 38 U.S.C.A. § 1922 and 38 C.F.R. § 8.0 dictate 
the outcome of this case.  Where the law is dispositive and 
where there is no reasonable possibility that any assistance 
would aid in substantiating a claim on appeal, the VCAA is 
not for application.  See Wensch v. Principi, 15 Vet. App. 
362 (2001); Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc); Sabonis v. Brown, 6 Vet. App. 426 (1994).  See also, 
Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), (holding 
that the VCAA was inapplicable to a matter of pure statutory 
interpretation).  The Board concludes that the VCAA is not 
for application in the instant claim for Service Disabled 
Veterans' Insurance (RH) under 38 U.S.C.A. § 1922(a) (West 
2002).

II.  Factual Background

In a June 2002 rating decision, the St. Louis RO granted 
service connection for diabetes mellitus, and assigned a 20 
percent rating, effective in July 2001.  

In an October 2002 rating decision, the St. Louis RO granted 
service connection for peripheral neuropathy of the lower 
extremities associated with diabetes mellitus, and assigned a 
10 percent rating for each extremity.  Also in that decision, 
the RO denied service connection for hypertension and 
degenerative arthritis of the knees and spine.  

In a June 2003 rating decision, the St. Louis RO granted 
service connection for bilateral hearing loss, and assigned a 
noncompensable rating.  Also in that decision, the RO denied 
peripheral vascular disease of the lower extremities, and 
granted an earlier effective date for the grant of service 
connection for diabetes mellitus (i.e., in May 2001).  

A record from the Social Security Administration indicates 
that in August 1999 the veteran began receiving disability 
benefits, based primarily on osteoarthrosis and allied 
disorders (there was no secondary diagnosis).  

In January 2003, the veteran filed an application for Service 
Disabled Veterans' Insurance (RH) under 38 U.S.C.A. § 
1922(a).  On the application, the veteran reported that he 
was born in July 1948, that he was 5 feet and 10 inches tall, 
and that he weighed 322 pounds.  He stated that he was not 
working and had been in receipt of Social Security disability 
benefits since August 1999.

In March 2003, an underwriting numerical rating for purposes 
of eligibility for government life insurance was assigned.  
The veteran was assigned 300 debits due to his age and build 
and 150 debits due to his physical condition (i.e., 
osteoarthrosis of the knees, hand, and ankles), for a total 
of 450 debits.

In statements received in January 2004 and July 2004, the 
veteran claimed that the fact that he had osteoarthritis and 
was in receipt of Social Security disability benefits did not 
mean that his health was not good.  He explained that merely 
standing or walking long distances was difficult and that he 
was not able to work in his trade any longer.  He further 
noted that when he applied for life insurance (presumably 
private insurance) in the past (he notes 1994 or 1995, as 
well as 1997) he was denied on the basis of his diabetes, but 
was still able to work in his trade at that time.  

At a hearing in May 2005, the veteran testified that other 
than his diabetes-related problems and being a little obese, 
his health was generally fairly good.  He indicated that he 
used a wheelchair to assist him because he was unable to walk 
long distances or stand for longer than five minutes.  He 
described having pain, numbness, swelling, and oozing wounds 
of his lower extremities, which he attributed to diabetes.  
He indicated that he was not able to maintain employment 
because his arthritis prevented him from standing for long 
periods of time and climbing ladders.  He asserted that he 
had no life-threatening disabilities, to include any problems 
he might have associated with his age or size.  He claimed 
that his primary health-related difficulties consist of 
diabetes and its complications.  He said that he began to 
receive Social Security disability benefits in 1999 on the 
basis of arthritis and diabetes.  

III.  Legal Criteria and Analysis

A veteran may be entitled to RH insurance under 38 U.S.C.A. 
§ 1922(a) when it is determined that he has a compensable 
service-connected disability and he applies in writing for 
such insurance within two years of the date service 
connection was granted.  38 U.S.C.A. § 1922(a) (West 2002).

In order to be eligible for RH insurance, the veteran must be 
in "good health," excepting any service-connected 
disabilities.  The law requires the Secretary to establish 
standards of good health to determine if the applicant is, 
from clinical or other evidence, free from disease, injury, 
abnormality, infirmity, or residual of disease or injury to a 
degree that would tend to weaken or impair the normal 
functions of the mind or body or to shorten life.  38 
U.S.C.A. § 1922(a) (West 2002).  The term "good health" 
means that the applicant is, from clinical or other evidence, 
free from any condition that would tend to weaken normal 
physical or mental functions, or shorten life.  38 C.F.R. 
§ 8.0 (a) (2004).  

The VA Secretary has promulgated Veterans Benefits Manual 
M29-1, Part V, Insurance Operations Underwriting Procedures 
(M29-1), which contains guidelines for evaluating 
applications for the various insurance programs administered 
by VA.

In the present case, it is not in dispute that the veteran 
filed a timely written application for RH insurance, based on 
a June 2002 grant of service connection for diabetes mellitus 
with a compensable rating.  However, what is at issue is 
whether the veteran is in "good health," aside from his 
service-connected disabilities.

"Good health" is determined by a system of numerical 
ratings used as a means of classifying or grouping applicants 
according to their state of health.  Mortality debits for 
existing impairments are added and credits for favorable 
features are subtracted.  The total of these numerically 
expressed debits and credits is the mortality ratio of the 
risk.  Applications for Service Disabled Veterans' Insurance 
(RH) will be acceptable if the nonservice-connected 
disability does not exceed 300 percent mortality.  M29-1, 
Part V, Chapter 1, Advance Change 1-77, Paragraph 1.12d(1).  
See also 38 C.F.R. § 8.0 (b) (2004).

As stated above, to determine if the veteran meets the 
standard of "good health," debits are assigned for his 
build and nonservice-connected disabilities.  The veteran was 
born in 1948.  According to the M29-1 manual, Part V, a 
person of the veteran's age, height, and weight, is assigned 
300 debits.  The records clearly document that the veteran 
has nonservice-connected arthritis-related disabilities 
affecting his knees, among other areas.  Those are assigned 
150 debits under the M29-1 manual.  Based on these findings 
and adding the debit total of 300 for the veteran's age, 
height, and weight, his nonservice-connected disabilities 
warrant a debit total of 450 debits.
 
Considering only the nonservice-connected arthritis 
conditions and obesity, it is clearly established by the 
uncontroverted medical evidence that the veteran's mortality 
ratio of risk is 450, and is well in excess of 300, 
prohibiting a finding of "good health."  Veterans Benefits 
Manual M29-1, Part V, Insurance Operations Underwriting 
Procedures.  As such, the veteran's application must be 
rejected due to ineligibility under 38 U.S.C.A. § 1922(a).  
Any claim by the veteran that his service-connected diabetes 
and its complications are more serious than his nonservice-
connected disabilities are not persuasive.  The fact that the 
veteran's mortality ratio of risk is in excess of 300 is the 
relevant factor for consideration.

It is noted that at the May 2005 hearing the veteran's 
representative indicated that the veteran may pursue 
additional claims of service connection.  If those claims are 
ever granted, the veteran is free to reapply for RH insurance 
at that time.  However, at this time and based on the current 
record, the veteran is not in "good health" according to 
the standards established by the Veterans Benefits Manual 
M29-1, part V.  Accordingly, his claim for Service Disabled 
Veterans' Insurance (RH) under 38 U.S.C.A. § 1922(a) must be 
denied.


ORDER

The claim for Service Disabled Veterans' Insurance (RH) under 
Title 38 U.S.C.A. § 1922(a) (West 2002) is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


